DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  it appears that “the data” and “the storage” in line(s) 2 was meant to be --a data-- and --a storage--, respectively; “a storage system” and “the storage” in line(s) 3-4 was meant to be --the storage system--.  
Claim 4 is objected to because of the following informalities:  it appears that “the client” in line(s) 1 was meant to be --a client--.
Claim 5 is objected to because of the following informalities:  it appears that “the lower page, the upper page” in line(s) 2-3 was meant to be --a lower page, an upper page--; “the atomic write” in line(s) 5 was meant to be --an atomic write--.
Claim 6 is objected to because of the following informalities:  it appears that “the lower page and the upper page” in line(s) 2 was meant to be --a lower page and an upper page--; “the atomic write” in line(s) 5 was meant to be --the further atomic write--.
Claim 8 is objected to because of the following informalities:  it appears that “the data” and “the storage” in line(s) 3 was meant to be --a data-- and --a storage--, respectively; “a storage system” and “the storage” in line(s) 4-5 was meant to be --the storage system--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1 and 4-7, 8 and 11-13, 14-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7, 8 and 11-13, 14-17 and 20 of U.S. Patent No. 10,832,767.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are nominal and would have been obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2015/0186262, hereinafter "Lin").

Regarding claim 1, Lin discloses a method, comprising:
(i.e. collecting) an amount of the data (fig. 3: an amount of data, i.e. Cached_Data, collected in memory 322; para 0025) in random-access memory (RAM) (fig. 3: 322) in the storage system (fig. 3: 300) to satisfy page write requirements for a portion (i.e. to meet page write requirements for a potion, such as a page, of the MLC; para 0026) of a multi-level cell flash memory (fig. 3: MLC) in a storage system (fig. 3: 300); and
determining page write requirements for differing types of flash memory (fig. 4: i.e. page write requirements for the MLC and SLC is such that sequential data is stored in the MLC while random data is stored in the SLC; para 0026) within the storage system (fig. 3: 300), the page write requirements providing an order for writing to pages (figs. 4. 5A: the page write requirements provides an order of steps S402-S414 for writing to pages of the MLC and SLC) of each of the differing types of flash memory (fig. 3: flash memory 304).

Regarding claim 2, Lin discloses the method, wherein the differing types of flash memory include flash memory from different vendors (para 0023).

Regarding claim 3, Lin discloses the method, wherein the differing types of flash memory include flash memory having different storage capacity (i.e. storing multiple bits in MLC and single bits in SLC; para 0021).

Regarding claim 4, Lin discloses the method, wherein the client is one of a client that is external to the storage system, sending user data, or a client internal to the storage system, sending metadata or error coded user data (para 0020).

Regarding claim 8, Lin discloses a tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor (fig. 3: control unit 306 functions to process signals, therefore is equivalent to a processor), cause the processor to perform a method comprising:
accumulating (i.e. collecting) an amount of the data (fig. 3: a sufficient amount of the data, i.e. Cached_Data, collected in memory 322; para 0025) in random access memory (RAM) (fig. 3: 322) in the storage system (fig. 3: 300) to satisfy  page write requirements for a portion (i.e. to meet the page write requirements for a portion, such as a page, of the MLC; para 0026) of a multi-level cell flash memory (fig. 3: MLC) in a storage system (fig. 3: 300); and
determining page write requirements for differing types of flash memory (fig. 4: i.e. page write requirements for the MLC and SLC is such that sequential data is stored in the MLC while random data is stored in the SLC; para 0026) within the storage system (fig. 3: 300), the page write requirements providing an order for writing to pages (figs. 4, 5A: the page write requirements provides an order of steps S402-S414 for writing to pages of the MLC and SLC) of each of the differing types of flash memory (fig. 3: flash memory 304).

Regarding claim 9, Lin discloses the computer-readable media, wherein the differing types of flash memory include flash memory from different vendors (para 0023).

Regarding claim 10, Lin discloses the computer-readable media, wherein the differing types of flash memory include flash memory having different storage capacity (i.e. storing multiple bits in MLC and single bits in SLC; para 0021).

Allowable Subject Matter
Claim(s) 14-20 are allowed (pending the double patenting rejection above).
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 14 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely configurable to receive data from a client that is isolated from page write requirements for differing types of multi level cell flash memory.
The allowable claims are supported in at least fig. 8 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-272-2267.  The examiner can normally be reached on Monday-Friday, 9:00 AM - 5:00 PM Eastern.  For interview requests, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at htt://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824